                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                               KNOXVILLE – COURTROOM 3B

  Case #: 3:20-cr-21                                                 Date: March 6, 2020

               United States of America         vs. Anming Hu

    3UHVHQWEHIRUH Honorable Debra C. Poplin, United States Magistrate Judge

    Rachel Stone              Terri Grandchamp                        Jimmy Snodgrass
    Deputy Clerk              Court Reporter                          /DZ&OHUN

    Frank Dale
    Casey Arrowood             Travis Worthington                     Phil Lomonaco
    $VVW86$WW\            863UREDWLRQ2IILFHU                 $WWRUQH\ V IRU'HIHQGDQW V 

         Proceedings: Parties present for a SUHOLPLQDU\KHDULQJ✔ GHWHQWLRQKHDULQJ +HDULQJKHOG
         Defendant sworn.
         3DUWLHVDJUHHGWRFRQGLWLRQVRIUHOHDVH
         *RYHUQPHQWUHTXHVWHGGHWHQWLRQRIWKHGHIHQGDQWDQGDUJXPHQWVKHDUG
         ([KLELWVPDUNHGDQGDGPLWWHG
         :LWQHVVHVVZRUQDQGWHVWLPRQ\KHDUG

         &RXUW)LQGLQJV
      ✔ &RXUWIRXQGWKDWWKHUHDUHFRQGLWLRQVRQZKLFKWKHGHIHQGDQWFRXOGEHUHOHDVHGSHQGLQJIXUWKHU
        SURFHHGLQJV'HIHQGDQWDJUHHGWRFRQGLWLRQV2UGHU6HWWLQJFRQGLWLRQVRIUHOHDVHWRHQWHU
        &RXUWIRXQGWKDWWKHUHDUHQRFRQGLWLRQVRQZKLFKWKHGHIHQGDQWFDQEHUHOHDVHGDWWKLVWLPHDQG
        UHPDQGHGWKHGHIHQGDQWWRFXVWRG\SHQGLQJIXUWKHUSURFHHGLQJV
        &RXUWVHWDQDGGLWLRQDOKHDULQJDQGUHPDQGHGWKHGHIHQGDQWWRFXVWRG\SHQGLQJWKDWKHDULQJ
        &RXUWWRRNPDWWHUXQGHUDGYLVHPHQW2UGHUWRHQWHU

Dates set at this hearing:

  HearinJWRFRQWLQXH:
  2WKHU+HDULQJ

     Defendant remanded to custody.     ✔ Defendant released on Order Setting Conditions of Release.

Time: 2:30 pm            to   3:00 pm

  IRachel Stone        , Deputy Clerk, CERTIFY the official record of this proceeding is DQDXGLRILOH
  Knox-DCR_                    _          _


 Case 3:20-cr-00021-TAV-DCP Document 13 Filed 03/06/20 Page 1 of 1 PageID #: 63
